ORIGINAL                                                                    fPn ffi©ffiDW/M I~
 THE UNITED STATES DISTRICT COURT
                                                                                   SEP O7 2021       I_W
  EASTERN DISTRICT OF NEW YORK                                                                 Tl'
                                                                            PRO SE OFFICE
  BOGDAN OSTROWSKI                                                        21 CV 3328 (KAM) (LB)

                                        Pfaintiff                       AFFIDAVITIAFFIRMATION

             - against -                                                AMENDMENT TO COMPLAINT

                                                                                  and

  THE PORT AUTHORITY OF NY &NJ                                          OPPOSITION TO DEFENDANT'S

                                     (J)ejerufant                       MOTION



  STATE OF NEW YORK

  COUNTY OF KINGS           ) ss.:



       I, BOGDAN OSTROWSKI, [being duly swo rn] deposes and says [or make the following affirmation
  under the penalties of perjury]:

       I, BOGDAN OSTROWSKI, am the plaintiff in the above entitled action, and respectfully move this
  Court to issue an order to Amend Plaintiff's complaint and dismiss Defendant's motion (ECF. No 16)
  entirely on the base of alleged filling complaint to EEOC by Plaintiff later than 180 days was untrue.

  The reason why I am entitled to the relief I seek is the following:

        Please N OTE that this amendment was created because Defendant's a team of Attorney is
  confused and is unable to find proper provision of the law, when Defendant fraudulently abused
  his power and by employment discrimination practices described in the complaint was violating
  multiple provisions of the Federal protected laws indicated below.

      I.       Defendant has engaged in unlawful practices in violation of the Age Discrimination
         in Employment Act of 1967 (ADEA) which is a federal law that prohibits age based
         employment discrimination. Specifically, the ADEA prohibits employers from
         discriminating against people 40 years of age or older. The ADEA also prohibits
         employers from retaliating against employees for asserting their legal rights under the
         law.
        The record shows the trend and pattern that three senior coworkers were forced for early
  retirement already by Defendant and Defendant's irresponsible supervisors and management are
  working two years already to do the same to 64 years old Plaintiff by aggressive predatory
  abused practices and fabricated suspensions at toxic and hostile workplace environment.
      It is illegal for an employer to make employment decisions based on employee age
instead of employee skills or how well you do your job. This includes decisions about hiring,
firing, discipline, distribution of benefits, promotion, compensation, job training, or any other
condition of employment.

     Plaintiff always performed his work well without lateness and absences and was no other
reason than age and national origin to retaliate and discriminate against him, like to other three
senior coworkers and to suspend him six times and even sent him twice to medical office for
medical evaluation to fit to work as an Electronic System Specialist.
   2.         Defendant has engaged in unlawful retaliatory practices in violation of Section
        704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by suspending Plaintiff a six times in less
        than one year and is seeking his termination of the employment by arbitration because he
        opposed discriminatory practices done to three coworkers already forcing them for early
        retirement and was always reporting to superiors unlawful supervisors retaliatory and
        predatory abused practices.

       The team of Defendants attorney must know that the ADEA also protects older workers
against age-based harassment at work, if the harassment creates a hostile and abusive work
environment. Plaintiff was a subject to the harassment by aggressive supervisors making
provocative and compromised situation, making false statements, fabricated charges and
unwanted discipline, leading to senseless and ridiculous suspensions with the only one intention
to force Plaintiff out of employment.

      Also, the ADEA prohibits a covered employer from retaliating against any employee who
opposes a prohibited practice, files a charge, or participates or testifies in an investigation,
proceeding, or litigation under the ADEA. 29 U.S.C. § 623(d). Retaliatory actions include:
termination, demotion, denial of promotion, unwarranted discipline, an unwarranted negative
performance review, suspension or other forced leave, reduction in pay or hours, denial of
benefits, reassignment that negatively impacts promotion, or alteration of job duties.

   3.          Defendant has engaged in unlawful practices in violation of Title VII of the Civil
        Rights Act of 1964, 42 U .S.C § 2000e-l 6, which prohibits employment discrimination
        based on race, color, religion, sex, and national origin, as it applies to employees and
        applicants for employment at DOL.

        Supervisors M. Casalaspro was specifically took advantage over Plaintiff and was acting
as abusive predator. He intentionally was treating Plaintiff unfavorably, was harassing him and
retaliating, was creating false statements and trouble for Plaintiff because Plaintiff was Polish
origin, did not speak English perfectly, sound with accent and was very easy target because
supervisors can do everything they want.

   4.          Defendant has engaged in unlawful practices in violation of 29 USC 621 (b)

        (b) -It is therefore the purpose of this chapter to promote employment of
        older persons based on their ability rather than age; to prohibit arbitrary age
        discrimination in employment; to help employers and workers find ways ofmeeting
        problems arising from the impact ofage on employment.

      Plaintiff applied twice for promotion and he was denied. Once was applying for General
Maintenance Supervisor position and lost to younger supervisor Casalaspro totally unqualified
for the job without FCC license and journey knowledge, without skill and experience in
electronics and radio communication, when Plaintiff has engineering degree in electronics, FCC
licenses, over thirty years of experience in electronics and radio communication in military
application. The second time Plaintiff applied for Maintenance Manager at LOA and his
application was mishandled.

      Defendant engaged unlawful age discrimination by Discriminatory Promotion Decisions
against Plaintiff on the base who you know and not on the base who is the best on or for the job.

PLEASE NOTE that the unlawful employment practices by Defendant described above were
intentional.
   5.          In addition, Plaintiff complied with law and timely filled complaint to EEOC to
        this Honorable Court.
       Plaintiff filled his complaint to EEOC in December 14, 2020 in less than 180 days of his
sixth suspension on June 25, 2020.
       In fact, EEOC extended filling time in 2020 due to COVID-19 pandemic in general and in
Plaintiff case the deadline for filling a charge was April 22, 2021.

       Plaintiff complied and filled charges on March 16, 2021 and Notice of Suit Rights was
received on March 31, 2021 with 90 days of time for filling complaint to court and Plaintiff
complied.

       Defendant's team of Attorneys (ECF. No 16) is trying derailed or dismiss Plaintiffs
complaint on the different base than Plaintiffs facts and is misleading this Honorable Court by
stating that Plaintiff filled complaint to EEOC late, which is totally false.
        Defendant's team of Attorneys shows manipulative character already and should not
dictate to this Honorable Court what to do or how to proceed.

Plaintiff is respectfully requesting this Honorable Court to dismiss Defendant's motion <ECF. No
16) entirely.
WHEREFORE, I respectfully request that the Court grant the within motion, as well as such other and
further relief that may be just proper.

     I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 7, 2021


                                                                         · ·;;;,s~,. -
